The offense is driving an automobile upon a public highway without the consent of the owner; the punishment a fine of $25.00.
Appellant drove the automobile from Colorado County into Austin County. He abandoned the car about four miles across the line in Austin County. Prior to the trial in Colorado County, complaint and information were filed against appellant in Austin County. He plead guilt in the county court of Austin County and was fined $15.00. The judgment was never set aside, no appeal was taken and at the time of the trial in Colorado County said judgment was final in Austin County. Appellant filed his plea of former conviction. It is undisputed that he was being tried for the same offense in Colorado for which he had been convicted in Austin County. The identical transaction was involved. The plea should have been sustained as it appears that appellant had been legally convicted in a court of competent jurisdiction upon the same accusation after having been tried upon the merits for the same offense. Article 508 Cow. C. P.; Article 8, C. C. P.; Article 209 Cow. C. P.; Ex parte Davis, 89 S.W. 978; Herrera v. State, 34 S.W. 943. See Opinion No. 12,343, Sam Pomikahl v. State, this day decided.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 274 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.